September 3 2013


                                            DA 12-0749

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2013 MT 252N



IN RE THE MARRIAGE OF:
ROSS JULSON,

                Petitioner and Appellee,

         and

MARCI LYNN JULSON,

                Respondent and Appellant.


APPEAL FROM:            District Court of the Nineteenth Judicial District,
                        In and For the County of Lincoln, Cause No. DR 11-84
                        Honorable James B. Wheelis, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Douglas C. Allen; Attorney at Law; Cut Bank, Montana

                 For Appellee:

                        Heather McDougall; Attorney at Law; Troy, Montana



                                                    Submitted on Briefs: August 14, 2013

                                                               Decided: September 3, 2013


Filed:

                        __________________________________________
                                          Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Marci Lynn Julson (Marci) appeals from the October 16, 2012 order of the

Nineteenth Judicial District Court granting the motion of Ross Julson (Ross) to hold

Marci in contempt for her failure to pay interim child support as previously ordered by

the District Court, and imposing attorney fees. Marci likewise challenges the court’s

subsequent order of November 13, 2012, adjusting the total amount of fees to be paid.

¶3     The parties were married on August 28, 1992, and had three children together.

They separated on May 31, 2011. Ross filed a petition for dissolution on June 7, 2011,

and Marci filed a response and counterclaim on June 27, 2011. Ross filed a motion for

an interim parenting plan and child support on August 18, 2011, alleging that the children

had been living with him since the parties’ separation and requesting that Marci pay

$1,329 per month in child support. After a hearing on the motion, the District Court

entered an order on December 19, 2011, stating “[t]he court believes that Ross has been

the major caretaker and has taken more interest in and spent more time with the

children’s various athletic and social activities. . . . All told, the best interest of the

children is for Ross to be the major caretaker.”
                                             2
¶4     Noting Ross’s child support request and calculations,1 the District Court found

“that child support should be paid according to the child support guidelines as the parties’

incomes and expenses stand for 2012, insofar as that can be calculated now. . . . Child

support should be calculated as of January 1, 2012.” The court ordered that “[c]hild

support shall commence as calculated for the parties’ income after January 1, 2012.”

¶5     A hearing on final determination of the dissolution issues was conducted on

January 11, 2012, and the District Court entered findings of fact, conclusions of law, a

final parenting plan, and a decree of dissolution on April 30, 2012. In its findings, the

court noted that “[a]s ordered in the December 19, 2011, order adopting an Interim

Parenting Plan, Marci shall begin to pay child support commencing January 1, 2012.”

The court also ordered Marci to make permanent child support payments of $1,257 per

month, commencing May 1, 2012, and adjusted that amount downward effective on

future dates to reflect the cessation of support for the parties’ children as they graduated

from high school. The court permitted Marci to reduce these payments by $750 per

month “to offset the additional property settlement amounts due her.” The court again

noted that Marci “was earlier ordered to pay child support commencing January 1, 2012.”

¶6     Ross filed a motion for contempt and for attorney fees in September 2012, stating

that Marci had failed to pay “child support as ordered for January 1, 2012 to April 30,

2012.” Marci filed a response asserting that the interim order was superseded by the final


1
 The court stated that Ross’s calculations at the hearing indicated that Marci should pay $1,314
per month in child support.
                                                 3
judgment and was of no further force and effect, arguing that Ross “simply has no basis

to seek the temporary child support.”      Ross filed a reply to Marci’s response, and

thereafter the court entered an order on October 16, 2012, ordering Marci to pay $5,028

“for child support from January 1, 2012 to April 30, 2012.” On November 13, 2012, the

court entered an order revising the amount owed to $5,256.

¶7     On appeal, Marci argues that the District Court erred and violated her due process

rights by failing to convene a hearing to give her to a reasonable opportunity to meet the

contempt charge and be represented by counsel, to permit her to deduct $750 per month

from the interim support obligation, and by awarding attorney fees to Ross. Ross argues

that the contempt order is not appealable, that Marci had a reasonable opportunity to

respond and did not request a hearing, that Marci did not raise the $750 offset before the

District Court, and that attorney fees were proper. He requests that we award him fees on

appeal.

¶8     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our Internal Operating Rules, which provides for noncitable memorandum opinions.

Contempt orders in family law cases involving ancillary orders affecting the substantial

rights of a party are appealable. Lee v. Lee, 2000 MT 67, 299 Mont. 78, 996 P.2d 389.

Marci was represented by counsel and filed a response to the contempt motion. She did

not request a hearing prior to the court’s order or seek an offset, but rather contested the

validity of the interim child support order. The issues in this case are ones of judicial

discretion and there clearly was not an abuse of discretion, including the award of
                                             4
attorney fees.     Any legal issues are controlled by settled law and were correctly

interpreted by the District Court. Ross’s request for attorney fees on appeal is denied.

¶9     Affirmed.



                                                 /S/ JIM RICE


We concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ LAURIE McKINNON
/S/ BRIAN MORRIS




                                             5